DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 4/15/22, amended claim(s) 1, and cancelled claim(s) 2-3 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “identify patient swallow events based on movement of patient tissue detected by the accelerometer and sounds detected by the microphone” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of identifying patient swallow events, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  The closest support for this claimed subject matter appears to be at PG Pub section [0024 and 0029] as “the analysis is conducted by executing the swallow identification algorithm of the data analyzer of the computing device.  Significantly, swallows are automatically identified by the computing device without human assistance (e.g., identifying or verifying swallow events).”  In the instant application, a mere disclosure “analysis is conducted by executing the swallow identification algorithm” and “swallows are automatically identified by the computing device without human assistance” is not “the necessary steps and/or flowcharts” of the algorithm that are required by MPEP 2161.01(I).  Instead, the disclosure merely asserts that swallows can be identified by an algorithm that is no more than a black box because the steps to achieving the identification of swallows is not disclosed.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 1, the claim language “compare the determined spontaneous patient swallow frequency to the reference data,” and “generate a patient diagnosis of dysphagia based upon a comparison of the spontaneous patient swallow frequency to the frequency data” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of comparing determined data to reference data to generate a diagnosis of dysphagia, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that it happens.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 4-8 fail to cure the deficiencies of independent claim 1, thus claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “wherein the computing device communicates with the patient interface monitoring device” is ambiguous.  Specifically, claim 1 is an apparatus-type claim, however this claim language is a method step, as evidenced by the active verb “communicates.”  Therefore, it is unclear what the scope of a method step is an apparatus-type claim.  The claim is examined as being functional language.
Dependent claim(s) 4-8 fail to cure the ambiguity of independent claim 1, thus claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0160615 to Matsumura in view of U.S. Patent Application Publication No. 2009/0292194 to Libbus et al. (hereinafter “Libbus”) and “Acoustic Signature of the Normal Swallow: Characterization by Age, Gender, and Bolus Volume,” by Cichero et al. (hereinafter “Cichero”).
For claim 1, Matsumura discloses a system for determining patient swallow frequency (see Fig. 5), the system comprising:
a patient interface monitoring device (100) (Fig. 1) comprising a microphone (102, 202) (Figs. 1 and/or 2) para [0027]) that senses (Examiner’s Note: functional language, i.e., capable of) associated with patient swallowing (para [0027]), the patient interface monitoring device configured to be positioned on a neck of a patient (Fig. 1) (also see para [0026] and/or [0027]) and to monitor and collect spontaneous patient swallow data indicative of the patient swallowing (para [0025]), the spontaneous patient swallow data comprising acoustic data acquired by the microphone (para [0024]-[0025]); and
a computing device (302) (Figs. 3-4) comprising a processor (304) (Figs. 3-4) and memory (306) (Figs. 3-4) that stores a data analyzer (para [0035]), wherein the computing device communicates (Examiner’s Note: functional language, i.e., capable of) with the patient interface monitoring device (as can be seen in Fig. 3) (para [0034]-[0035]) and is configured to at least:
receive the spontaneous patient swallow data collected by the patient interface device (506) (Fig. 5) (para [0040]);
with the data analyzer (1123) (Fig. 11) (para [0058]) identify patient swallow events based on sounds detected by the microphone (508) (Fig. 5) (para [0042]);
count a number of identified swallow events over a predetermined time period (510) (Fig. 5) (para [0053]), and determine the patient swallow frequency (510) (Fig. 5) (para [0053]) based on the counted number of patient swallow events over a predetermined time period (para [0053]).
Matsumura does not expressly disclose generating a patient diagnosis of dysphagia based upon the patient swallow frequency; and reporting results to a user including the patient diagnosis of dysphagia.
However, Matsumura teaches that a swallowing disorder may start with a reduction of swallowing function, which may be partly caused by disuse atrophy of the organs related to swallowing (para [0022]); and also teaches a computing device (100) that communicates with various interface devices that report results of a patient diagnosis such as “output interfaces,” “peripheral interfaces,” and “communication interfaces” (para [0061]).
It would have been obvious to a skilled artisan to modify Matsumura to include generating a patient diagnosis of dysphagia based upon the patient swallow frequency; and reporting results to a user including the patient diagnosis of dysphagia, in view of the teachings of Matsumura, for the obvious advantage of identifying weakened muscles, such as the tongue muscle and levator veli palatini muscle, and communicating this identification so that an appropriate treatment may be selected to rehabilitate the patient (see para [0022] and [0023] of Matsumura).
Matsumura does not expressly disclose an adhesive patch, an accelerometer that is configured to sense accelerations associated with movement of patient tissue when the patient swallows, and that the spontaneous patient swallow data comprises tissue acceleration data acquired by the accelerometer.
However, Libbus teaches an adhesive patch (para [0025]), an accelerometer that is configured to (Examiner’s Note: functional language, i.e., capable of) sense accelerations associated with movement of patient tissue when the patient swallows (para [0025]), and that the spontaneous patient swallow data comprises tissue acceleration data acquired by the accelerometer (Examiner’s Note: functional language, i.e., capable of) (para [0025]).
It would have been obvious to a skilled artisan to modify Matsumura to include an adhesive patch and a first sensor and a second sensor, and that the spontaneous patient swallow data comprises tissue acceleration data associated with the patient swallowing, in view of the teachings of Libbus, for the obvious advantage of securing the sensors against the patient’s neck as well as providing multiple types of parameters of data to increase accuracy of diagnosis.
Matsumura does not expressly disclose determining reference data comprising a plurality of model swallow data representative of a model swallow event based on patient parameters, the patient parameters including at least one of an age or a sex of the patient; comparing the determined spontaneous patient swallow frequency to the reference data; and generating a patient diagnosis of dysphagia based upon a comparison of the spontaneous patient swallow frequency to the reference data.
However, Cichero teaches determining reference data comprising a plurality of model swallow data representative of a model swallow event based on patient parameters (Abstract), the patient parameters including at least one of an age or a sex of the patient (Abstract); comparing the determined spontaneous patient swallow data to the reference data (“Introduction,” and “Summary,” including “one of the first priorities must be to provide a substantial normative database with which to compare abnormal swallowing sound”); and generating a patient diagnosis of dysphagia based upon a comparison of the spontaneous patient swallow data to the reference data (“Introduction,” and “Summary,” including “…data may help clinicians to distinguish healthy swallows from dysphagic swallows”).
It would have been obvious to a skilled artisan to modify Matsumura to include determining reference data comprising a plurality of model swallow data representative of a model swallow event based on patient parameters, the patient parameters including at least one of an age or a sex of the patient; comparing the determined spontaneous patient swallow frequency to the reference data; and generating a patient diagnosis of dysphagia based upon a comparison of the spontaneous patient swallow frequency to the reference data, in view of the teachings of Cichero, for the obvious advantage of being able to confirm whether the number of swallows counted in Matsumura is a deviation from parameters of a healthy population, thereby leading a health-care provider to be able to diagnose the patient and recommend a treatment based on that diagnosis.
For claim 4, Matsumura further discloses wherein the patient interface further comprises a power source such that a separate power source is not needed to operate the interface (para [0033]).
For claim 5, Matsumura further discloses wherein the patient interface further comprises a component configured to wirelessly transmit the collected patient swallow data to the computing device (para [0037]).
Claim(s) 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura in view of Libbus and Cichero, and further in view of U.S. Patent Application Publication No. 2010/0217102 to LeBoeuf et al. (hereinafter “LeBoeuf”).
For claims 6-8, Matsumura, Libbus, and Cichero do not expressly disclose wherein the adhesive patch comprises a layer of adhesive that enable the interface to adhere to the patient’s neck, wherein the patient interface monitoring device comprises a thin flexible polymeric substrate with a circular outer periphery and electronic components positioned at a center of the patient interface, the thin flexible polymeric substrate comprises a layer of adhesive that enables the device to adhere to the patient’s neck, and the electronic components comprise a microprocessor configured to transmit the spontaneous patient swallow data to the computing device, wherein the patient interface monitoring device is configured as a one-time-use patch that is applied to the patient’s skin.
However, LeBoeuf teaches wherein the adhesive patch comprises a layer of adhesive that enable the interface to adhere to the patient’s neck (para [0164]), wherein the patient interface monitoring device comprises a thin flexible polymeric substrate (para [0164]) with a circular outer periphery (Figs. 22B and 23) and electronic components positioned at a center of the patient interface (para [0164] and [0165]) (also see Figs. 22B and 23), the thin flexible polymeric substrate comprises a layer of adhesive that enables the device to adhere to the patient’s neck (para [0164]), and the electronic components comprise a microprocessor configured to transmit the spontaneous patient swallow data to the computing device (para [0008]), wherein the patient interface monitoring device is configured as a one-time-use patch that is applied to the patient’s skin (para [0164]).
It would have been obvious to a skilled artisan to modify Matsumura wherein the adhesive patch comprises a layer of adhesive that enable the interface to adhere to the patient’s neck, wherein the patient interface monitoring device comprises a thin flexible polymeric substrate with a circular outer periphery and electronic components positioned at a center of the patient interface, the thin flexible polymeric substrate comprises a layer of adhesive that enables the device to adhere to the patient’s neck, and the electronic components comprise a microprocessor configured to transmit the spontaneous patient swallow data to the computing device, wherein the patient interface monitoring device is configured as a one-time-use patch that is applied to the patient’s skin, in view of the teachings of LeBoeuf, for the obvious advantage of keeping the patient interface monitoring device secure against the patient’s neck.
Response to Arguments
Applicant’s arguments filed 4/15/22 have been fully considered.
With respect to the 112(a) rejections, some have been withdrawn and some have been maintained.  For the rejections that are maintained, Applicant argues that the subject matter would be a straightforward endeavor to those skilled in the art.  However, MPEP MPEP 2161.01(I) states that it is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.
With respect to the 103 rejection(s), they will be treated in the order they were presented.
With respect to the argument that no single reference teaches both a microphone and an accelerometer, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With respect to the argument that there is no motivation found in the references themselves, KSR teaches that motivation is not required to only be found in the references.  With respect to the argument, Cichero does not discussed swallow frequency in the context of number of swallows, Matsumura is relied upon for teaching swallow frequency.  Cichero is relied upon for teaching reference data.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791